                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JODY DIANE KIMBRELL,
                                                                                        Case No. 18-cv-04144-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER GRANTING MOTION TO
                                                                                        DISMISS
                                  10     TWITTER, INC.,
                                                                                        Re: Dkt. No. 40
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is defendant Twitter, Inc.’s (“Twitter”) motion to dismiss pro se
                                  14   plaintiff Jody Kimbrell’s Third Amended Complaint (the “TAC”). The matter is fully briefed
                                  15   and suitable for decision without oral argument. Accordingly, the hearing set for February
                                  16   20, 2019, is VACATED. Having read the parties’ papers and carefully considered their
                                  17   arguments and the relevant legal authority, and good cause appearing, the court hereby
                                  18   GRANTS Twitter’s motion, for the following reasons.
                                  19                                         BACKGROUND
                                  20          The present motion to dismiss is directed at plaintiff’s fourth complaint. After
                                  21   commencing this action on July 11, 2018, plaintiff voluntarily amended her original
                                  22   complaint and filed her First Amended Complaint (the “FAC”) on August 14, 2018. Dkt. 9.
                                  23   In general, the FAC complained that Twitter’s employees goad Twitter users who support
                                  24   President Donald Trump into engaging in purportedly abusive conduct, which Twitter
                                  25   subsequently uses as a basis for banning those users. Id., FAC ¶ 8, 25. The FAC
                                  26   further alleged that plaintiff was a victim of Twitter’s scheme and that the alleged scheme
                                  27   was contrary to Twitter holding itself out to be a “free and open” platform. Id. ¶¶ 6-7, 9.
                                  28   The FAC included numerous factual allegations about the events leading up to plaintiff’s
                                  1    permanent suspension from Twitter’s platform. See generally FAC.

                                  2           On October 9, 2018, Twitter moved to dismiss the FAC. Less than one week later,

                                  3    plaintiff moved pursuant to Federal Rule of Civil Procedure 15 to amend her complaint

                                  4    and to file a proposed Second Amended Complaint (the “SAC”).

                                  5           On November 16, 2018, after the parties completed briefing on those two motions,

                                  6    the court granted Twitter’s motion to dismiss and denied plaintiff’s Rule 15 motion. Dkt.

                                  7    37 (the “MTD Order”). The court denied the latter motion because, inter alia, the

                                  8    proposed SAC alleged no causes of action or improperly attempted to incorporate the

                                  9    prior complaint. Id. at 3-4. With regard to the former motion, the court granted Twitter’s

                                  10   motion with prejudice in part and without prejudice in part. Id. at 8. Specifically, the court

                                  11   granted plaintiff leave to amend her claims based on (i) California’s Unfair Competition

                                  12   Law, Cal. Bus. & Prof. Code § 17200 et seq., (the “UCL”); (ii) the Illinois Consumer Fraud
Northern District of California
 United States District Court




                                  13   and Deceptive Practices Act, 815 ILCS 505/1 (the “ICFA”); (iii) the Illinois Uniform

                                  14   Deceptive Trade Practices Act, 815 ILCS 510/1 (the “UDTPA”); and (iv) the federal

                                  15   Wiretap Act, 18 U.S.C. § 2520. Id. at 8. The order dismissed plaintiff’s other claims with

                                  16   prejudice and prohibited plaintiff from adding any claims without leave of court. Id.

                                  17          On December 14, 2018, plaintiff timely filed her TAC. Dkt. 38. Like the FAC, the

                                  18   TAC generally alleges that Twitter advertises that its platform is “free and open,” but in

                                  19   actual fact Twitter tracks and bans users who express views “that are abhorrent to”

                                  20   Twitter’s employees or that Twitter’s employees disagree with. Id., TAC at 7. However,

                                  21   unlike the FAC, the TAC is devoid of factual allegations about the circumstances

                                  22   surrounding plaintiff’s permanent suspension from the platform. See generally id. The

                                  23   TAC instead opts to include conclusory statements about the law and recount allegations

                                  24   from the FAC about Twitter’s purported motive to induce users to join the platform before

                                  25   subsequently banning those same users. Id. In fact, the only new allegation in the TAC

                                  26   is that Twitter “engages in electronic eavesdropping of @realDonaldTrump without his

                                  27   permission” in order “to identify, monitor[,] and ban his supporters[.]” Id. at 9. Lastly, like

                                  28   the FAC, the TAC incudes only conclusory statements about plaintiff being harmed
                                                                                      2
                                  1    without any supporting factual allegations about the alleged injury.1

                                  2           Based on the above allegations, the TAC states three “counts” based on five

                                  3    statutes: (i) the UCL; (ii) the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et

                                  4    seq. (the “CLRA”); (iii) the ICFA; (iv) the UDTPA; and (v) the federal Wiretap Act.

                                  5                                           DISCUSSION

                                  6    A.     The TAC Must Be Dismissed Because It Fails To Allege Any Facts About

                                  7           Plaintiff’s Suspension and/or Improperly Attempts to Incorporate The FAC.

                                  8           The TAC does not contain any factual allegations about plaintiff’s suspension from

                                  9    the Twitter platform—allegations that were included in the FAC. That leaves plaintiff with

                                  10   two unenviable options. First, plaintiff could rest exclusively on the TAC’s allegations.

                                  11   Doing so, however, would doom the TAC because without factual allegations about her

                                  12   own alleged injury, plaintiff cannot state a claim or satisfactorily allege standing. Second,
Northern District of California
 United States District Court




                                  13   the TAC could be construed as attempting to incorporate the FAC’s allegations. But, as

                                  14   the court previously warned, amended complaints may not incorporate the allegations

                                  15   within prior complaints. MTD Order at 4 (citing Civ. L.R. 10-1 (“Any party filing or moving

                                  16   to file an amended pleading must reproduce the entire proposed pleading and may not

                                  17   incorporate any part of a prior pleading by reference.”); Lacey v. Maricopa Cty., 693 F.3d

                                  18   896, 927–28 (9th Cir. 2012) (“an amended complaint supersedes the original complaint

                                  19   and renders it without legal effect”)). Thus, that too would not save the TAC.

                                  20          The foregoing reasons alone provide a basis for dismissing plaintiff’s TAC.

                                  21   B.     The Allegations Within Plaintiff’s TAC and FAC Do Not State A Claim.

                                  22          In the alternative, the court finds that the TAC must be dismissed even if the court

                                  23   considers the TAC’s allegations in conjunction with FAC’s allegations.2 Though the court

                                  24

                                  25   1 The TAC also attaches a copy of an online article published on “The Duran,” titled
                                       “Leaked 49-page memo documents how George Soros is behind social media
                                  26   censorship,” dated August 24, 2018. That article has little to do with Twitter specifically,
                                       nothing to do with plaintiff’s own suspension, and generally lends no credibility to
                                  27   plaintiff’s claims. TAC, Ex. A.
                                  28
                                       2
                                         Because the court discussed the FAC’s allegations at length in the MTD Order, it does
                                       not recite those allegations again here.
                                                                                    3
                                  1    considers each statutory basis for plaintiff’s claims below, in short, the two complaints

                                  2    considered together fail to state a claim because the FAC by itself failed to state a claim,

                                  3    see MTD Order, and the TAC does not add any new allegations.

                                  4           1.      Legal Standard

                                  5           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims

                                  6    alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003).

                                  7    Under the minimal notice pleading requirements of Federal Rule of Civil Procedure 8,

                                  8    which requires that a complaint include a “short and plain statement of the claim showing

                                  9    that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be

                                  10   dismissed under Rule 12(b)(6) if the plaintiff fails to state a cognizable legal theory, or

                                  11   has not alleged sufficient facts to support a cognizable legal theory. Somers v. Apple,

                                  12   Inc., 729 F.3d 953, 959 (9th Cir. 2013).
Northern District of California
 United States District Court




                                  13          While the court must accept as true all the factual allegations in the complaint,

                                  14   legally conclusory statements, not supported by actual factual allegations, need not be

                                  15   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint must proffer

                                  16   sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

                                  17   Twombly, 550 U.S. 544, 555, 558-59 (2007).

                                  18          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  19   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  20   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). “[W]here the well-pleaded facts do not

                                  21   permit the court to infer more than the mere possibility of misconduct, the complaint has

                                  22   alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Id. at 679.

                                  23   Where dismissal is warranted, it is generally without prejudice, unless it is clear the

                                  24   complaint cannot be saved by any amendment. Sparling v. Daou, 411 F.3d 1006, 1013

                                  25   (9th Cir. 2005).

                                  26          In addition, when, as here, the allegations involve fraud, heightened pleading

                                  27   standards apply. “[T]he circumstances constituting fraud or mistake shall be stated with

                                  28   particularity.” Fed. R. Civ. P. 9(b). Under Rule 9(b), falsity must be pled with specificity,
                                                                                       4
                                  1    including an account of the “time, place, and specific content of the false representations

                                  2    as well as the identities of the parties to the misrepresentations.” Swartz v. KPMG LLP,

                                  3    476 F.3d 756, 764 (9th Cir. 2007) (citations omitted).

                                  4           2.     Plaintiff Has Not Stated A Claim Based on The UCL, The ICFA, The

                                  5                  UDTPA, or The CLRA.

                                  6           In considering plaintiff’s FAC, the court explained that the FAC failed to sufficiently

                                  7    allege that Twitter engaged in an “unlawful, unfair or fraudulent business act or practice,”

                                  8    as required to state a claim under the UCL. MTD Order at 7. The court also found that

                                  9    the FAC’s allegations failed to satisfy “Rule 9(b)’s requirement that the plaintiff allege the

                                  10   who, what, when, where, and how’ of the fraud,” MTD Order at 7, and that Twitter’s

                                  11   challenged representation was “not likely to deceive a reasonable consumer into

                                  12   believing that Twitter did not retain the right to suspend [its] users[.]” Id. Lastly, the court
Northern District of California
 United States District Court




                                  13   held that plaintiff lacked standing to state a UCL claim because she failed to allege that

                                  14   she suffered an economic injury as a result of the challenged practice. Id. at 8. The

                                  15   court also explained that plaintiff’s ICFA and UDTPA claims failed for the same reasons

                                  16   as plaintiff’s UCL claim. Id.

                                  17          The TAC and plaintiff’s opposition to the present motion fail to change the court’s

                                  18   analysis of those three claims. The TAC does not help plaintiff state a claim because it

                                  19   includes no new substantive allegations. And plaintiff’s only new legal argument—that

                                  20   Twitter violated the ICFA by failing to “substantiate” its representations about providing a

                                  21   “free and open” platform—is misguided. Under the ICFA, “a plaintiff can show that an

                                  22   advertisement is deceptive either by proving its falsity or by showing that its proponent

                                  23   lacked a reasonable basis for asserting its truth.” Spector v. Mondelez Int'l, Inc., 178 F.

                                  24   Supp. 3d 657, 666 (N.D. Ill. 2016) (collecting cases). The latter method is commonly

                                  25   termed “a lack of substantiation claim.” Id. “Under Illinois law, lack of substantiation is

                                  26   deceptive only when the claim at issue implies there is substantiation for that claim, i.e., if

                                  27   defendants had claimed something along the lines of ‘tests show that [the product in

                                  28   question] is [ ] effective . . . .” Id. (ellipses in original). The TAC does not contain any
                                                                                      5
                                  1    allegations suggesting that Twitter implied that the challenged representation—a “free

                                  2    and open” platform—was “substantiated” or supported by anything. Accordingly, framing

                                  3    the ICFA claim as a “substantiation” claim does not save it.

                                  4           Plaintiff’s new claim based on the CLRA fails for two independent reasons. First,

                                  5    plaintiff did not obtain leave of court to add her CLRA claim, as required by this court’s

                                  6    prior order. MTD Order at 8. Plaintiff did not seek leave to add her CLRA claim.

                                  7    Second, because plaintiff’s CLRA and UCL claims challenge the same conduct, plaintiff’s

                                  8    CLRA claim fails for the same reasons as her UCL claim fails. Gregorio v. Clorox Co.,

                                  9    No. 17-CV-03824-PJH, 2018 WL 732673, at *3 (N.D. Cal. Feb. 6, 2018) (“The Ninth

                                  10   Circuit has explained that” the CLRA, like the UCL, is “governed by the ‘reasonable

                                  11   consumer’ test.”); Reid v. Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015) (“To

                                  12   establish standing to bring a claim under” the UCL or the CLRA, “plaintiffs must meet an
Northern District of California
 United States District Court




                                  13   economic injury-in-fact requirement[.]”).3

                                  14          3.     Plaintiff Has Not Stated A Claim Based on the Federal Wiretap Act

                                  15          Section 2520 of the federal Wiretap Act creates civil liability when the plaintiff’s

                                  16   “wire, oral, or electronic communication is intercepted, disclosed, or intentionally used in

                                  17   violation of” the Wiretap Act. Plaintiff argues that Twitter violated § 2511 of the Wiretap

                                  18   Act by “intercepting a communication or procuring another to intercept a communication.”

                                  19   TAC at 9. Specifically, the TAC alleges that Twitter “engages in electronic eavesdropping

                                  20   of @realDonaldTrump without his permission to identify, monitor and ban his supporters

                                  21   in violation of [the] law,” that plaintiff did not consent to that surveillance, and that

                                  22   Twitter’s employees “participated in illegal surveillance” of @realDonaldTrump supporters

                                  23   in order to remove them from the Twitter platform. TAC at 9-10.

                                  24          Plaintiff’s Wiretap Act-based claim fails for at least two reasons. First, like the

                                  25

                                  26   3Though it is not alleged in the TAC, plaintiff’s opposition references a “negligent
                                       misrepresentation” claim. That claim fails because plaintiff did not seek leave of court to
                                  27   add the claim and because plaintiff has failed to allege justifiable reliance or resulting
                                       damage. Apollo Capital Fund, LLC v. Roth Capital Partners, LLC, 158 Cal. App. 4th 226,
                                  28   243 (2007) (listing elements of negligent misrepresentation claim).
                                                                                       6
                                  1    FAC, the TAC is devoid of allegations that Twitter “intercepted, disclosed, or intentionally

                                  2    used” plaintiff’s communications. Not to mention that plaintiff fails to allege that Twitter

                                  3    intercepted a communication during its transmission. Theofel v. Farey-Jones, 359 F.3d

                                  4    1066, 1077 (9th Cir. 2004) (“[T]he Act applies only to acquisition contemporaneous with

                                  5    transmission.” (internal quotation marks omitted)). Second, the TAC appears to allege

                                  6    that Twitter intercepted, eavesdropped on, or surveilled “@realDonaldTrump’s” public

                                  7    tweets in order to ban its followers. The Wiretap Act, however, specifically excludes such

                                  8    public communications from its purview. 18 U.S.C. § 2511(2)(g)(i) (“it shall not be

                                  9    unlawful . . . for any person . . . to intercept or access an electronic communication made

                                  10   through an electronic communication system that is configured so that such electronic

                                  11   communication is readily accessible to the general public.”).4

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the court GRANTS defendant’s motion to dismiss.

                                  14   Because the court finds that further amendment would be futile, and because plaintiff has

                                  15   already been provided an opportunity to amend, the complaint is DISMISSED WITH

                                  16   PREJUDICE.5 The Clerk shall close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 14, 2019

                                  19                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   4 In addition, plaintiff is prohibited from bringing claims on behalf of third parties because
                                  26   she is proceeding pro se, see McShane v. United States, 366 F.2d 286, 288 (9th Cir.
                                       1966), and because she “must assert h[er] own legal rights and interests, and cannot rest
                                  27   h[er] claim to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422
                                       U.S. 490, 499 (1975).
                                  28   5
                                         The parties’ requests for judicial notice are DENIED as moot.
                                                                                      7
